Citation Nr: 9917608	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  97-22 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether a rating decision issued on November 2, 1979 was 
clearly and unmistakably erroneous in not addressing and 
granting entitlement to special monthly compensation (SMC) 
based on the loss of use of a foot.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran had verified active duty service from July 1948 
to April 1952, from June 1955 to June 1957, and from May 1961 
to August 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.


FINDING OF FACT

The November 1979 rating decision, which granted service 
connection for a right ankle disorder but did not address the 
issue of whether entitlement to SMC was warranted based on 
the loss of use of a foot was based on the correct facts as 
they were known at the time and was in accordance with the 
existing laws and regulations.


CONCLUSION OF LAW

The rating decision of November 2, 1979, which granted 
service connection for a right ankle disorder but did not 
address the issue of whether entitlement to SMC was warranted 
based on the loss of use of a foot does not contain clear and 
unmistakable error.  38 C.F.R. § 3.105 (1998); 38 C.F.R. § 
3.350 (1979).



REASONS AND BASES FOR FINDING AND CONCLUSION

In a November 1979 rating decision, the Houston, Texas VARO 
addressed several claims for service connection and granted 
service connection for a right ankle disorder, with a 20 
percent evaluation assigned.  This decision followed the 
receipt of a claim in January 1979, in which the veteran 
specifically requested service connection "for a fracture 
and resultant fusion of my ankle which has resulted in 
limited movement of said ankle, and arthritis in the ankle as 
a result."  In reaching its decision, the RO cited the 
report of a July 1979 VA orthopedic examination, which 
revealed "no detectable motion" in the right ankle and 
discomfort in the lateral aspect of the right forefoot; this 
examination report also indicates that the veteran wore no 
orthopedic devices.  Also, the Houston VARO cited the report 
of a July 1979 VA cardiovascular examination, which revealed 
that the veteran was "fully ambulatory."  In a January 7, 
1980 letter, the veteran was notified of this decision and of 
his right to file an appeal of the decision within one year 
of the date of the letter, but he did not file a response to 
this decision within one year of the date of the letter.  See 
38 C.F.R. § 20.302(a) (1998).  As such, this decision is 
final and binding and will be accepted as being correct in 
the absence of clear and unmistakable error.  38 C.F.R. 
§ 3.105(a) (1998).

"Clear and unmistakable error" is the kind of error of fact 
or law which, when called to the attention of later 
reviewers, compels the conclusion that the result would have 
been manifestly different but for the error and that 
reasonable minds could not differ on this point.  See Fugo v. 
Brown, 6 Vet. App. 40, 44 (1993).  An asserted failure to 
evaluate and interpret the evidence correctly is not clear 
and unmistakable error.  See Damrel v. Brown, 6 Vet. App. 
242, 245-46 (1994).  Vague allegations that the prior 
adjudication failed to follow the laws or regulations cannot 
satisfy the stringent pleading requirements for the assertion 
of clear and unmistakable error.  See Fugo v. Brown, 6 Vet. 
App. at 44-45.  Also, the VA's failure to fulfill its duty to 
assist the veteran does not constitute clear and unmistakable 
error "because such a breach creates only an incomplete 
rather than an incorrect record."  Caffrey v. Brown, 6 Vet. 
App. 377, 384 (1994).

There is "clear and unmistakable error" when either the 
correct facts as they were known at the time were not before 
the adjudicator, or where the statutory or regulatory 
provisions then extant were incorrectly applied.  A 
determination that there was clear and unmistakable error 
must be based upon the record and the law that existed at the 
time of the prior decision.  See Russell v. Principi, 3 Vet. 
App. 310, 313-14 (1992).  Subsequently developed evidence is 
not applicable.  See Porter v. Brown, 5 Vet. App. 233, 235-36 
(1993). 

The Board finds that the decision of November 2, 1979 was 
based on the correct facts as they were known at that time.  
The 1979 rating decision reflects that the Houston VARO based 
the grant of service connection and the assigned disability 
evaluation for a right ankle disorder on the service medical 
records and the results of the veteran's July 1979 VA 
examinations, the relevant evidence of record. 

With regard to the question of whether the failure to grant 
entitlement to SMC based on the loss of use of the right foot 
was clearly and unmistakably erroneous, the Board observes 
that, while the July 1979 VA orthopedic examination revealed 
essentially no motion in the right ankle, the VA 
cardiovascular examination from the same date revealed that 
the veteran was fully ambulatory.  Also, the veteran wore no 
orthopedic devices at this time.  This evidence does not 
establish that the veteran's right foot had "no effective 
function . . . other than that which would be equally well 
served by an amputation stump below [the] elbow or knee with 
the use of a suitable prosthetic appliance," the regulatory 
criteria for entitlement to special monthly compensation 
based on the loss of use of a foot at the time of the 1979 
rating decision.  38 C.F.R. § 3.350(a)(2) (1979).  

Moreover, the Board would point out that the record does not 
show that the veteran actually applied for entitlement to SMC 
based on the loss of use of a foot or otherwise indicated an 
intent to file for entitlement to this benefit.  For a claim 
to be "reasonably raised" requires a "document that can be 
properly construed as a [Notice of Disagreement] expressing 
disagreement with an RO decision on the . . . claim 
reasonably raised . . . or an RO failure to adjudicate that 
claim."  Hazan v. Gober, 10 Vet. App. 511, 516-17 (1997).  
Here, the veteran requested service connection for his right 
ankle disability, and "no formal or informal communication 
in writing" indicated a request for entitlement to SMC based 
on the loss of use of a foot.  See 38 C.F.R. § 3.1(p) (1998).  

In reaching its decision, the Board has carefully considered 
the testimony from the veteran's August 1997 VA hearing, 
during which he asserted that entitlement to SMC was 
warranted at the time of the November 2, 1979 rating 
decision.  For all of the foregoing reasons, however, the 
Board concludes that this rating decision was not clearly and 
unmistakably erroneous in not addressing or granting 
entitlement to SMC based on the loss of use of a foot.  
Accordingly, the benefit sought on appeal must be denied.


ORDER

As the November 2, 1979 rating decision was not clearly and 
unmistakably erroneous in not addressing and granting 
entitlement to SMC based on the loss of use of a foot, the 
benefit sought on appeal is denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

